DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed November 10, 2022 has been entered.  Claims 1-6 and 8 are currently amended.  Claims 10-21 have been canceled.  Claims 22-33 are new.  Claims 1-6, 8 and 22-33 are pending and under examination.

Claim Objections
Claim 23 is objected to because of the following informalities:  at line 2, “configured operable for” should be - - configured to be operable for - - .  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “high pressure” is a relative term which renders the claim indefinite. The term “high pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 22, 23, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2013/0065053).
Regarding claims 1 and 2, Kikuchi et al. teach a system that is capable of dispensing a thermal management and/or EMI mitigation material including one or more functional materials within a matrix (Figure 1 (41) showing additives/fillers and resin being added to a blending hopper – these fillers are i) reasonably understood to read upon the claimed materials since they are fillers that perform a function (paragraphs [0099]-[0119] and/or ii) make clear that the claimed and disclosed materials could also be processed as required because the same disclosed equipment (e.g. screw extruder) is employed), the system comprising a mixer configured to be operable (i.e. it is capable) for receiving the thermal management and/or EMI mitigation material including the one or more functional materials within the matrix (Figure 1 – the inlet to extruder (42) which receives the material from the hopper under one interpretation or Figure 3 – the inlet to extruder 13 which receives the material from the upstream extruder 42 and the transfer equipment/hoppers (45) (47) (14a) under another interpretation) and that is capable of remixing the one or more functional fillers including filler settlement, if any, within the matrix prior to dispensement of the thermal management and/or EMI mitigation material to reduce settlement, if any, and thereby is understood to allow for improved viscosity and flow rate of the material (Figure 1 – extruder (42) or Figure 4 – extruder (13) or Figure 17 – extruder (13) are understood to disclose the same claimed and disclosed screw extruder and is therefore is understood to be able to achieve the claimed result).  Since Kikuchi et al. disclose the same claimed and disclosed remixer (e.g. screw extruder or kneader as set forth in claim 2), the remixer is understood to be capable of achieving the claimed result of reducing filler settlement within the matrix (note: the claim does not positively require the presence of settlement) such that the viscosity and flow rate of the material after remixing are maintained or returned to the same as an original viscosity and flow rate of the material before any filler settlement.  
Kikuchi et al. disclose a variety of items that are reasonably understood to be dispensers downstream of the mixer (Figure 1 (43) or (45); Figure 4 (16) (20) (30)). The material is received by and dispensed from these dispensers and are capable of being dispensed onto a surface of an electronic device component.  It is noted that the claim does not positively require the presence of an electronic device component and the claim does not specify in what form the material is necessarily deposited on the surface.  As such, the material exiting the die (43), in whatever form (e.g. either as a molten blended material or as a mixed material that has not been melted), or the material exiting (45), as a composite pellet, are capable of being “dispensed” “onto a surface of an electronic device component”.    
An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The features of an apparatus may be recited either structurally or functionally.  If the same claimed and disclosed structure is set forth in the prior art, it is reasonable to conclude that the functional limitations are an inherent/intrinsic characteristic of the prior art structure absent persuasive evidence or arguments to the contrary (see MPEP 2114).  Further, the material worked upon does not limit apparatus claims (see MPEP 2115). 
In this instance, a system comprising a remixer and a dispenser (both broadly defined under a reasonable interpretation) that are capable of working upon “a thermal management and/or EMI mitigation material including one or more functional fillers within a matrix”, would reasonably be understood to read upon the claimed invention even if those materials are not explicitly utilized or disclosed in the prior art system.  Further still, a system that is capable of working upon “filler settlement” would reasonably be understood to read upon the claimed invention even if those materials are not explicitly utilized or disclosed in the prior art system.  Even further, a system having the same claimed and disclosed structure is reasonably understood to be capable of achieving the claimed results absent persuasive evidence or arguments to the contrary.
As to claim 3, Kikuchi et al. disclose a screw extruder remixer as set forth above.  As such, since Kikuchi et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of achieving the claimed result (e.g. thereby eliminate any said filler settlement).
As to claim 4, Kikuchi et al. disclose a screw extruder remixer as set forth above. As such, since Kikuchi et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of (i.e. “configured to be operable”) achieving the claimed result (e.g. after passage of an amount of time sufficient to allow settling, remixing to reduce filler settlement).
As to claim 5, Kikuchi et al. disclose a gear pump located between the screw extruder/remixer and the die nozzle/dispenser (paragraph [0231]).
As to claim 6, Kikuchi et al. disclose a gear pump located between the screw extruder/remixer and the die nozzle/dispenser (paragraph [0231]). The gear pump is understood to be a high-pressure pump as claimed. Further, the dispenser is capable of dispensing the material on a board level shield, printed circuit board, heat source or a heat removal/dissipation structure (note: the claim does not positively require the presence of these materials).  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As to claims 7-9, the material worked upon does not limit apparatus claims (see MPEP 2115).  Since the remixer of Kikuchi et al. is a screw extruder, as claimed (claim 2) and disclosed, it follows that the screw extruder of Kikuchi et al. is capable of processing the materials as claimed. 
As to claim 22, the system of Kikuchi et al. is capable of achieving the claimed result.  Kikuchi et al. disclose a remixer as claimed and disclosed (e.g. screw extruder).  Further, Kikuchi et al. employ a dispenser.  The claim recites and intended use of the apparatus that does not provide additional structural requirements beyond those already found in Kikuchi et al.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As to claim 23, Kikuchi et al. also include a hopper upstream of the extruder (42) that is capable of originally mixing the materials as claimed (Figure 1).  The additional limitations in the claim are understood to be intended use limitations that do not provide additional structural requirements beyond those already found in Kikuchi et al.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As to claim 29 and 30, Kikuchi et al. disclose a system that is capable of being operated as claimed.  The recitation of the structures that the material is dispensed relative to, against or adjacent are not positively recited as structural limitations in the claims.  The system is capable of dispensing material as claimed.  As such, the claims are met by Kikuchi et al. 


Claims 1-4, 7-9, 22, 23, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellett et al. (US 2018/0134937).
Regarding claims 1 and 2, Ellett et al. teach a system for dispensing a thermal management and/or EMI mitigation material including one or more functional fillers within a matrix (Abstract; paragraphs [0043]-[0046], [0058], [0059], [0086]-[0089]), the system comprising an online remixer configured to be operable for receiving a supply of the thermal management and/or EMI mitigation material including the one or more functional fillers within the matrix (paragraphs [0058], [0059] – a masterbatch of the material containing the filler within the matrix is fed to an extruder/remixer); and remixing the one or more functional fillers including filler settlement, if any, within the matrix prior to dispensement of the thermal management and/or EMI mitigation, whereby the remixing reduces the filler settlement, if any, within the matrix and thereby allows for improved viscosity and flow rate of the thermal management and/or EMI mitigation material (paragraphs [0058], [0059] and [0086]-[0089]; the same claimed and disclosed materials are processed with the same claimed and disclosed mixer/screw extruder – as such the same claimed results would be achievable). Ellett et al. disclose a dispenser/die downstream of the extruder/remixer (paragraphs [0050], [0072], and [0086]-[0089]).
Since Ellet et al. disclose the same claimed and disclosed remixer (e.g. screw extruder or kneader as set forth in claim 2), the remixer is understood to be capable of achieving the claimed result of reducing filler settlement within the matrix (note: the claim does not positively require the presence of settlement) such that the viscosity and flow rate of the material after remixing are maintained or returned to the same as an original viscosity and flow rate of the material before any filler settlement.  
The material is received by and dispensed from the dispenser/die and is capable of being dispensed onto a surface of an electronic device component.  It is noted that the claim does not positively require the presence of an electronic device component and the claim does not specify in what form the material is necessarily deposited on the surface.  As such, the material exiting the die are capable of being “dispensed” “onto a surface of an electronic device component” as claimed.    
As to claim 3, Ellett et al. disclose a screw extruder/remixer as set forth above.  As such, since Ellett et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of achieving the claimed result.
As to claim 4, Ellett et al. disclose a screw extruder remixer as set forth above. As such, since Ellet et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of (i.e. “configured to be operable”) achieving the claimed result (e.g. after passage of an amount of time sufficient to allow settling, remixing to reduce filler settlement).
As to claims 7-9, the material worked upon does not limit apparatus claims (see MPEP 2115).  Since the remixer of Ellett et al. is a screw extruder, as claimed (claim 2) and disclosed, it follows that the screw extruder of Ellett et al. is capable of processing the materials as claimed. Further, Ellett et al. disclose thermally conductive particles (paragraph [0045]).
As to claim 22, the system of Ellett et al. is capable of achieving the claimed result.  Ellett et al. disclose a remixer as claimed and disclosed (e.g. screw extruder).  Further, Ellett et al. employ a dispenser/die.  The claim recites and intended use of the apparatus that does not provide additional structural requirements beyond those already found in Ellett et al.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As to claim 23, Ellett et al. make a masterbatch to form the original material (paragraphs [0059] and [0086]-[0089])  The additional limitations in the claim are understood to be intended use limitations that do not provide additional structural requirements beyond those already found in Ellett et al.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As to claim 29 and 30, Ellett et al. disclose a system that is capable of being operated as claimed.  The recitation of the structures that the material is dispensed relative to, against or adjacent are not positively recited as structural limitations in the claims.  The system is capable of dispensing material as claimed.  As such, the claims are met by Ellett et al. 


Claims 1, 3, 4, 7-9 and 22-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2014/0035995).
Regarding claim 1, Chou et al. teach a system for dispensing a thermal management and/or EMI mitigation material including one or more functional fillers within a matrix (Abstract; paragraphs [0003], [0011] [0012], [0123], [0164], [0165], [0187], [0259], [0264] and [0295]; ink comprising metal particles), the system comprising a remixer configured to be operable for receiving a supply of the thermal management and/or EMI mitigation material including the one or more functional fillers within the matrix (paragraphs [0123], [0165], [0187], [0259], [0264], [0295] – sonication/ultrasonic device for remixing the material after the metal particles settle in the ink/matrix); and remixing the one or more functional fillers including filler settlement, if any, within the matrix prior to dispensement of the thermal management and/or EMI mitigation, whereby the remixing reduces the filler settlement, if any, within the matrix and thereby returns the ink composition to its original form (i.e. capable of returning or maintain the material at the same viscosity and flow rate). Chou et al. also disclose a dispenser/nozzle/print head that is used after (i.e. it is downstream) the remixer/sonicating device (Figure 1; [0003], [0011] [0012], [0123], [0127], [0164], [0165], [0187], [0254], [0259], [0264] and [0295]) and the material is applied onto a surface of an electronic device component/substrate (Abstract; paragraphs [0003]-[0013], [0090], [0109]-[0113],  [0124] – EMI shielding, [0192]-[0198], [0212], [0213], [0244], [0270], [0305] and [0359]).
An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The features of an apparatus may be recited either structurally or functionally.  If the same claimed and disclosed structure is set forth in the prior art, it is reasonable to conclude that the functional limitations are an inherent/intrinsic characteristic of the prior art structure absent persuasive evidence or arguments to the contrary (see MPEP 2114).  Further, the material worked upon does not limit apparatus claims (see MPEP 2115).  
As to claim 3, Chou et al. utilize sonication to eliminate filler settlement and homogenize the material (paragraph [0123], [0187], [0259], [0264], [0295]).
As to claim 4, the sonication device of Chou is capable of achieving the claimed result.
As to claims 7-9, the system of Chou et al. is understood to be capable of utilizing materials as claimed.  
As to claims 22, 23, 29, and 30, the system of Chou et al. is understood to be capable of being operated in the claimed manner.  Further, Chou et al. teach redispersing the material by sonication prior to printing it on an electronic component. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The features of an apparatus may be recited either structurally or functionally.  If the same claimed and disclosed structure is set forth in the prior art, it is reasonable to conclude that the functional limitations are an inherent/intrinsic characteristic of the prior art structure absent persuasive evidence or arguments to the contrary (see MPEP 2114).  Further, the material worked upon does not limit apparatus claims (see MPEP 2115).  
As to claims 24-28, Chou et al. teach providing a supply of substrates for a variety of applications and applying the ink to the substrates for the applications as claimed (Abstract; paragraphs [0003]-[0013], [0090], [0109]-[0113],  [0124] – EMI shielding, [0192]-[0198], [0212], [0213], [0244], [0270], [0305] and [0359]).
As to claim 31, Chou et al. teach a conductive ink comprising metal particles that can be employed in EMI shielding applications (paragraph [0124]).
As to claims 32 and 33, Chou et al. disclose sonicating the material.  While sitting in the sonicating device the material is capable of settling as claimed.  Further, as set forth above the material is capable of being returned to substantially its original form prior to being dispensed/printed.
Note: claims 2, 5 and 6 are not rejected over the Chou et al. reference.  Chou et al. do not reasonably teach or suggest the corresponding remixer (i.e. the sonication device understood in context) comprises a screw extruder or a screw kneader or that the system includes a pump/high-pressure pump in fluid connection with the remixer and the dispenser. It is further noted that the language “in fluid connection” is understood to require a system with components that are physically connected to each other in some manner (e.g. with pipes/hoses, etc.) and that this language is more specific than the general “downstream” language set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellett et al. (US 2018/0134937), as applied to claims 1-4, 7-9, 22, 23, 29 and 30 above, and further in view of Hasegawa et al. (US 2018/0250866) or Kikuchi et al. (US 2013/0065053).
As to claims 5 and 6, Ellett et al. teach the system set forth above.  Ellett et al. do not teach a pump/high-pressure pump in fluid communication with the remixer and the dispenser.  However, each of Hasegawa et al. (paragraphs [0053], [0055] and [0057]; Figure 4) and Kikuchi et al. (paragraph [0231]) disclose a gear pump located between the screw extruder/remixer and the die nozzle/dispenser (paragraph [0231]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ellett et al. with either one of Hasegawa et al. or Kikuchi et al. and to have utilized a gear pump between the screw extruder/remixer and the die nozzle/dispenser of Ellett et al., as suggested by either one of the secondary references, for the purpose, as suggested by Kikuchi et al. of providing a constant flow of material, or for the purpose, as suggested by Hasegawa of providing a configuration that is known to be suitable for effectively processing material from an extruder and through a die to produce a cast product/film. A gear pump is understood to read upon a high-pressure pump as claimed.  Further, the dispenser/die of Ellet et al. is capable of dispensing the material on a board level shield, printed circuit board, heat source or a heat removal/dissipation structure (note: the claim does not positively require the presence of these materials).  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  

Response to Arguments
Applicant’s arguments filed November 10, 2022 have been fully considered. Applicant argues that Kikuchi et al. do not teach a dispenser configured to be operable for receiving and dispensing the remixed thermal management and/or EMI mitigation material onto a surface of an electronic device.  This argument is not persuasive.  As set forth above, Kikuchi et al. teach dispensers (e.g. die (43) and/or centrifuge (45)) from which material could be dispensed “onto a surface of an electronic device component”.  The language “configured to be operable for” set forth in the claims is understood to substantially correspond in scope with the term “capable of”.  Claim 1 is a system/apparatus claim.  The argument is directed to an intended use of the claimed system/apparatus. However, as set forth above in the body of the rejection, the system/apparatus of Kikuchi et al. is capable of (i.e. configured to be operable for) dispensing the material as claimed.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The features of an apparatus may be recited either structurally or functionally.  If the same claimed and disclosed structure is set forth in the prior art, it is reasonable to conclude that the functional limitations are an inherent/intrinsic characteristic of the prior art structure absent persuasive evidence or arguments to the contrary (see MPEP 2114).  Further, the material worked upon does not limit apparatus claims (see MPEP 2115).  Similarly, new claims 22, 23, 29 and 30 are understood to add additional intended use limitations that are met by the disclosure of Kikuchi et al. Further, the rejection of Ellett et al. is also maintained because the amendment does not result in a structural difference between the system of Ellett et al. and the claimed system as set forth above.  
However, claims 24-28 and 31-33 are understood to introduce structural limitations that are not met by Kikuchi et al. or Ellett et al. and that are commensurate in scope with the arguments which attempt to limit the claims to a particular context. These claims are not rejected over either Kikuchi et al. or Ellett et al.
Applicant’s amendment to the claims necessitated the new grounds of rejection set forth above. Absent persuasive evidence to the contrary, the examiner submits the claims would need to be further amended to overcome the rejections set forth above.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art references disclose systems that suggest remixing: Ichiroku (US 2018/0094207; paragraph [0067]); Megaridis et al. (US 2012/0261182; paragraphs [0041], [0045], [0046] and [0056]); US 2009/0068441 (Swaroop et al.; paragraphs [0026], [0029], [0030], [0035]-[0038]); Lin et al. (US 2005/0282946; paragraphs [0010] and [0026]); Kodas et al. (US 2003/0180451; paragraph [0055]); and Bolger (US 5,667,884; Abstract; col. 15, lines 25-45)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742